ORDER

PER CURIAM.
Plaintiff, Donald Brancato, appeals from a directed verdict entered in favor of defendant, St. Louis Community College at Forest Park (hereinafter College) and from a judgment entered in favor of defendant, Richard Booker, upon a jury verdict. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).